Oliver, Chief Judge:
This appeal for reappraisement relates to various items of jewelry exported from Japan and entered at the port of New York.
When the case was called for trial, it was submitted for decision by counsel for plaintiff on the official papers. An examination thereof discloses nothing to disturb the values found by the appraiser which are presumptively correct under the statute (28 U. S. C. § 2633). Accordingly, I hold the proper values for all of the items in question to be the appraised values, and judgment will be rendered accordingly.